DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic sensor making measurements by way of radar must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the method steps of the commissioning method of claim 27 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any radar sensor for making measurements as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 27 is objected to because of the following informalities:  There is a random closed parenthesis, after the word “battery” in the second paragraph in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 20, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 17 and 28 specifically disclose that the device is making measurements by way of radar.  Typically, radar system work to make measurement by having a signal to interact with a medium by transmitting signals toward the medium and then having the signals reflected from the medium back to the transmitting antenna and a transmit and receive time calculated. For this to work as intended, there needs to be access to the medium to be measured. The claims as presented state the device is attached to the wall or surface of a container and then makes measurements.  If there is not access to the medium inside the container, how can the system make measurements via radar principle? Claims 20, 29, and 30 all disclose making measurements through the container wall. Again, it is not clear how a device works on the radar principle to make measurements through the container wall. The specification doesn’t disclose how that would work. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
With respect to the case of the present invention, the state of the prior art well defines radar measurements, and the claims as presented don’t follow those (Wands Factor C), the inventor provides no direction as to how a radar measurement can be done through a container wall (Wands Factor F), and no working examples of such systems are disclosed (Wands Factor G). For at least these reasons, claims 17, 20, and 28-30 lack an enabling disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-24, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (U.S. Patent Application Publication Number 2015/0371511; hereinafter referred to as Miller.) Miller discloses a tracking device is provided having a normally open passive switch for detecting when a door on a container has been opened or has been attempted to be opened. The device includes a powered communication system and the normally open passive switch that is biased toward a closed position. The switch is maintained in the normally open condition via a magnet disposed near the switch. The magnet is disposed on a rotatable container latching rod. The switch includes a magnetically reactive element coupled thereto. When the magnet is moved away from the switch, such as when the container rod is rotated, the bias in the switch will cause the switch to move to the closed position. Upon moving the switch to the closed position, the communications system will transmit a message that the door is open. When the switch is in the normally open state, the circuit on which the switch is disposed will not draw any power (Please see the abstract).
With respect to claim 13, Miller discloses and illustrates, a measuring device, comprising: a housing (22) with electronic sensor circuitry disposed therein (sensor system 60 and the GPS system 72), the electronic sensor circuitry being configured to detect a measurement variable (either a door open from sensor 106 or the position of the system via GPS system 72); a battery (120) configured to supply power to the electronic sensor circuitry; a magnetic switch (104); a magnet (404) configured to actuate the magnetic switch; an adhesive layer (412); and a protective film that covers the adhesive layer (A preferred adhesive tape is a dual sided tape for automotive applications, see adhesive 410), wherein the adhesive layer is disposed on an outside of the housing and is configured to attach the measuring device to a desired measuring location (see the figures), wherein the protective film is bonded to the magnet such that peeling the protective film from the adhesive layer results in removal of the magnet from the housing (see Figure 23. The adhesive on the top of the magnet also separates it from the housing and the measuring device), wherein the measuring device is configured such that removal of the magnet from the housing switches the magnetic switch from a first switch state to a second switch state (see Figures 18 and 19 which show the magnet allowing the switch to be in a first state (Figure 18) and a second state (Figure 19), wherein, in the first switch state, at least one portion of the electronic sensor circuitry is not powered by the battery, and wherein the at least one portion of the electronic sensor circuitry is powered by the battery in the second switch state (Paragraph [0070] discloses that the circuit draws no power when the switch is in the open state).
With respect to claim 14, the measuring device according to claim 13, wherein the housing completely encloses the battery, the electronic sensor circuitry, and the magnetic switch is illustrated in Figures 1-3.
With respect to claim 15, the measuring device according to claim 13, wherein the housing hermetically encloses the battery, the electronic sensor circuitry, and the magnetic switch is illustrated in Figures 1-3.
With respect to claim 16, the measuring device according to claim 13, wherein the housing hermetically encloses the battery, the electronic sensor circuitry, and the magnetic switch in a dust-tight, water-tight and/or air-tight manner is illustrated in Figures 1-3.
With respect to claim 17, the measuring device according to claim 13, wherein the electronic sensor circuitry is further configured to measure a filling level in a container by way of radar; and/or wherein the desired measurement location is a container wall is illustrated in Figures 1 and 23 as the measurement location is shown to be a container wall.
With respect to claim 18, the measuring device according to claim 13, wherein the adhesive layer includes a recess for the magnet; and/or wherein the magnet is disposed in a recess between the housing and the protective film is illustrated in Figure 22.
With respect to claim 19, the measuring device according to claim 13, wherein the housing is further configured to enable detection of the measurement variable by way of the electronic sensor circuitry through the housing is disclosed at least in paragraph [0117] that discloses transmission of a data packet.
With respect to claim 20, the measuring device according to claim 13, wherein the housing is further configured to enable detection of the measurement variable by way of the electronic sensor circuitry through a housing wall of the housing is disclosed at least in paragraph [0117] that discloses transmission of a data packet.
With respect to claim 21, the measuring device according to claim 13, wherein the housing includes at least two housing components, and wherein the at least two housing components are joined by welding and/or bonding is illustrated in Figure 3 and disclosed in paragraph [0043] with an injection molded construction.
With respect to claim 22, the measuring device according to claim 13, wherein the housing is injection molded in one piece from plastic material is disclosed in paragraph [0043] with an injection molded construction.
With respect to claim 23, the measuring device according to claim 13, wherein the housing is manufactured entirely from a plastic material is disclosed in paragraph [0043] as plastics are disclosed.
With respect to claim 24, the measuring device according to claim 13, wherein the housing is manufactured entirely from a thermoplastic plastic material is disclosed in paragraph [0043] where materials such as Nylon and PVC are disclosed.
With respect to claim 26, the measuring device according to claim 13, further comprising: communication circuitry located in the housing, wherein the communication circuitry is configured to enable wireless transmission of measurement data through the housing is disclosed as the GPS system with the antenna is disclosed and illustrated.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.
With respect to claim 25, the measuring device according to claim 13, wherein the magnetic switch is a reed switch isn’t explicitly disclosed. The reference simply discloses a magnetic switch but the specific type of switch is not disclosed, but a reed switch is a well-known type of magnetic switch and thus using a reed switch as the magnetic switch is an obvious choice of magnetic switch. 
With respect to claim 27, a method of commissioning a measuring device including a housing with electronic sensor circuitry disposed therein, the electronic sensor circuitry being configured to detect a measurement variable, a battery configured to supply power to the electronic sensor circuitry, a magnetic switch, a magnet configured to actuate the magnetic switch, an adhesive layer, and a protective film that covers the adhesive layer, wherein the adhesive layer is disposed on an outside of the housing and is configured to attach the measuring device to a desired measuring location, wherein the protective film is bonded to the magnet such that peeling the protective film from the adhesive layer results in removal of the magnet from the housing, wherein the measuring device is configured such that removal of the magnet from the housing switches the magnetic switch from a first switch state to a second switch state, wherein, in the first switch state, at least one portion of the electronic sensor circuitry is not powered by the battery, and wherein the at least one portion of the electronic sensor circuitry is powered by the battery in the second switch state, the method comprising: activating a power supply of the electronic sensor circuitry by the battery) by peeling off the protective film from the adhesive layer; and attaching the measuring device to the desired measuring location by way of the adhesive layer is not explicitly disclosed by Miller, however, this is a method of utilizing the device of claim 13 and Miller does disclose sticking the magnet to the container an using the adhesive to attach the components and thus one of ordinary skill in the art would be able to activate the sensor and get it ready for use by a similar method as disclosed here. 
With respect to claim 29, the method according to claim 27, further comprising: detecting the measurement variable by way of the electronic sensor circuitry through the housing is disclosed in that the signals are able to be transmitted through the housing as disclosed at least in paragraph [0117].
With respect to claim 30, the method according to claim 27, further comprising: detecting the measurement variable by way of the electronic sensor circuitry through a housing wall of the housing is illustrated in the figures as everything is disclosed to be in relation to the housing and container to make all measurements. 
With respect to claim 31, the method according to claim 27, further comprising: wirelessly transmitting, using communication circuitry located in the housing, measurement data through the housing is disclosed via the antenna that transmits data through the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



December 1, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855